9999 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.  Claims 1, 3, 4, 10-13 remain pending in the application.  Applicant’s amendment has overcome the 112(b) rejection previously set forth in the Final Office Action mailed August 25, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Lin, US 20170081883 in view of Slaybaugh et al., US 5169185 (hereinafter Slaybaugh).
Regarding claim 1, Lin teaches a door latch system having a first latch (40) movable between a latched position and an unlatched position [0039] for releasably securing a door (11) in a door frame (15), wherein said first latch is a type of either a Pullman style, a star wheel style (Fig 11), a vertical rod style or a mortise style, the door latch system comprising: 

b) a first interchangeable latch assembly (3) including a first head (40), said first latch and a first driven member (50) operatively connected to said first latch and movable between a first driven member latch position (Fig 11) and a first driven member unlatched position by the driving member (Fig 12), wherein said first interchangeable latch assembly is configured to be removably coupled to said universal actuating assembly (50 connected to 27 via 51; Fig 11), wherein said first interchangeable latch assembly includes a second mounting point (upper right hole 30; Fig 6) and said first driven member includes a first driven member connector point (right side of 50; Fig 9), wherein a second distance is defined between said first driven member connector point and said second mounting point when the first driven member is in said first driven member latched position (Fig 11), wherein said first mounting point of said mounting bracket is commonly shared with said second mounting point of said first interchangeable latch assembly when said first interchangeable latch assembly is coupled to said universal actuating assembly (Fig 6), and 

wherein a second interchangeable latch assembly (3) is configured for being swapped with said first interchangeable latch assembly, wherein said second interchangeable latch assembly includes a second head (40), a second latch wherein said second latch is a type of either a Pullman style, a star wheel style, a vertical rod latch style or a mortise, and a second driven member (27) movable between a second driven member latch position and a second driven member unlatched position (movement between Fig 11 and Fig 12) by the driving member, wherein said second interchangeable latch assembly includes a third mounting point (upper right hole 30; Fig 6) and a second driven member connector point (right side of 50; Fig 9), wherein a third distance is defined between said second driven member connector point and said third mounting point when said second driven member is in said second driven member latch position (Fig 12), wherein said first mounting point of said mounting bracket is commonly shared with said third mounting point of said second interchangeable latch assembly when said second interchangeable latch assembly is coupled to said universal actuating assembly (Fig 6), 
wherein said first distance is generally equal to said third distance when said second interchangeable latch assembly is connected to said universal actuating assembly and said second latch is in said latched position (Fig 12), and
Wherein said second distance is generally equal to said third distance when said first and second interchangeable latch assemblies are not connected to said universal actuating assembly (latches with same mounting structure will have the equal distances between the same mounting points).
Lin does not teach the second latch is not the type of said first latch.
Slaybaugh teaches door latch system where the panic exit device which may be used in conjunction with other latch assemblies (col 3, lines 9-17), effectively a universal actuating assembly, such that Slaybaugh teaches the second latch is not the type of said first latch.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s door latch mechanism’s seat panel mounting frame to work with Slaybaugh’s multiple latch configurations.  By doing so, the latch system is able to be installed in more locations requiring differing locking methodologies resulting in increased customer satisfaction.  
Regarding claim 3, Lin in view of Slaybaugh teaches the door latch assembly in accordance with claim 1 wherein said first, second and third distances are defined by three dimensional coordinates.  The width, breadth and height of physical components are measured with three dimensional coordinates which define the spatial relationships between those components and how they fit together, connect, and interact.  Lin’s door latch system is comprised of dozens of components that fit together to become a functioning system.
Regarding claim 4, Lin in view of Slaybaugh teaches the door latch assembly in accordance with claim 1 wherein said second distance is defined between said first driven member connector point (right side of 50; Fig 9) and said second mounting point (upper right hole 30; Fig 6) when said first driven member is not in said first driven member unlatched latched position (Fig 11), or said driven member unlatched position (Fig 12) and wherein said third distance is defined between said second driven member connector point (right side of 50; Fig 9) and said third mounting point (upper right hole 30; Fig 6) when said second driven member is not in said second driven member latched position (Fig 12).
Regarding claim 10, Lin does not explicitly disclose a method of swapping a first interchangeable latch assembly with a second interchangeable latch assembly of a door latch assembly.  However, Lin does disclose a method of swapping a first interchangeable latch assembly (3) with a second interchangeable latch assembly (3) of a door latch assembly, wherein said first interchangeable latch assembly includes a first latch (unnumbered feature) of a type of either a Pullman style latch, a star wheel style latch (Fig 11), a vertical rod style latch or a mortise style latch, and wherein said second interchangeable latch assembly includes a second latch (unnumbered feature) of a type of either a Pullman style latch, a star wheel style latch, a vertical rod style latch or a mortise style latch and not the type of said first latch, the method comprising the steps of: 
(1) providing said door latch assembly having a universal actuating assembly (1) and said first interchangeable latch assembly, wherein first x-y-z coordinates are provided between an arbitrary mounting point commonly shared by the universal actuating assembly and the first interchangeable latch assembly (upper right hole 30 aligned with upper left hole 13; Fig 6) when the first interchangeable latch assembly is secured to said universal actuating assembly (Fig 11 shows connected and functioning door latch system), and a connector point of a driving member (left side 27; Fig 7) of the universal actuating assembly and a connector point of a first driven member (right side 50; Fig 9) of said first interchangeable latch assembly when a first latch of said first interchangeable latch assembly is in a first latched position are generally equal (Fig 11); 
(2) disconnecting and removing said first interchangeable latch assembly from said universal actuating assembly (by removing pin 51 connecting 50 to27 and by removing the screws or catches or fasteners or like [0036] that mount the housing 35 to seat panel 30 as well as to door 11); 

(4) connecting said second interchangeable latch assembly to the said universal actuating assembly (by remounting seat panel 30 to door 11 using screws or catches or fasteners or like [0036] and connect 50 to 27 using 51).  
Lin does not teach the second latch is not the type of said first latch, although language in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.
Slaybaugh teaches door latch system where the panic exit device which may be used in conjunction with other latch assemblies (col 3, lines 9-17), effectively a universal actuating assembly, such that Slaybaugh teaches the second latch is not the type of said first latch.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s door latch mechanism’s seat panel mounting frame to work with Slaybaugh’s multiple latch configurations.  By doing so, the latch system is able to be installed in more locations requiring differing locking methodologies resulting in increased customer satisfaction.
Regarding claim 11, Lin in view of Slaybaugh teaches the method in accordance with claim 10, wherein prior to step (2) further steps comprise:(1) removing an end cap (36) of said universal actuating assembly (1); and (2) removing a push bar (12) of said universal actuating assembly.
Regarding claim 12, Lin in view of Slaybaugh teaches the method in accordance with claim 11, wherein following step (4), further steps comprise: (1) reconnecting the push bar (12) to said universal actuating assembly (1); and (2) reinstalling said end cap (36) to said universal actuating assembly.
Regarding claim 13, Lin teaches a door latch system for releasably securing a door to a door frame, said door latch system comprising: 
a) a first latch assembly (3) comprising a first latch (unnumbered feature) and a first driven member (50), wherein said first latch is a type of either a Pullman style, a star wheel style (Fig 11), a vertical rod style or a mortise style, wherein said first driven member is operatively connected to said first latch so that movement of said first driven member moves said first latch between a first latched position (Fig 11) to secure said door (11) to said door frame (15) and a first unlatched position (Fig 12) to release said door from said door frame; wherein said first latch assembly includes a first mounting point (upper right hole in 30; Fig 6) and said first driven member includes a first driven member connector point (right side of 50; Fig 9), wherein a first distance is defined between said first driven member connector point and said first mounting point when said first driven member is in said first latched position (Fig 12);
b) an actuating assembly (1) comprising a mounting bracket (13) and a driving member (27), wherein said driving member is movable between a first driving member position (Fig 11) and a second driving member position (Fig 12), and wherein said driving member is configured to be operatively connected to said first driven member (27 connected to 50 using 51) so that 
wherein said door latch system is configured so that said first latch assembly may be swapped with a second latch assembly (3), wherein said second latch assembly comprises a second latch (unnumbered feature) and a second driven member (50), wherein said second latch is a type of either a Pullman style, a star wheel style, a vertical rod style or a mortise style, and, wherein said second driven member is operatively connected to said second latch (Fig 11), wherein when said driving member of said actuating assembly is connected to said second driven member (Fig 11), movement of said second driven member by said driving member moves said second latch between a second latched position (Fig 11) to secure said door to said door frame (Fig 11) and a second unlatched position to release said door from said door frame (Fig 12), wherein said second latch assembly includes a third mounting point (upper right hole in 30, Fig 6) and a second driven member connector point (right side of 50; Fig 9), wherein a third distance is defined between said second driven member connector point and said third 
wherein said first distance is equal to said third distance when said first and second latch assemblies are not connected to said actuating assembly and said latch is in said first latched position (first and second latch assemblies built on the Lin’s common latch mounting panel 30 would have the equal distances between their mounting and driven member connection points regardless of whether they were connected to an actuating assembly or in a latched or unlatched position).
Lin does not teach the second latch is not the type of said first latch.
Slaybaugh teaches door latch system where the panic exit device which may be used in conjunction with other latch assemblies (col 3, lines 9-17), effectively a universal actuating assembly, such that Slaybaugh teaches the second latch is not the type of said first latch.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s door latch mechanism’s seat panel mounting frame to work with Slaybaugh’s multiple latch configurations.  By doing so, the latch system is able to be installed in more locations requiring differing locking methodologies resulting in increased customer satisfaction.  
Response to Arguments
Applicant's arguments filed December22, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are focused on whether the Slaybaugh reference teaches or suggests all of the limitations set forth in the independent claims.  Slaybaugh is only used to show it was known in the art at the time of the claimed invention for multiple latch types to be used with a common actuating assembly.  This is the only feature of the secondary reference, Slaybaugh, to be bodily incorporated into the structure of the primary reference, Lin.  Lin’s improved and simplified structure (e.g. mounting plates, latch mechanism connections to actuating assembly; [0009]) for allowing for the door latch assembly to be easily and quickly assembled, an obvious result of the standardization in apparatus design measurements, distances and connections, is the basis of the combined teachings of the references which would have suggested the combination to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675